        Case: 1:18-cv-08201 Document #: 1 Filed: 12/14/18 Page 1 of 5 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 RAMONA GONZALEZ,

      Plaintiff,

 v.
                                                           Case No. 1:18-cv-08201
 CREDENCE RESOURCE
 MANAGEMENT LLC,

      Defendant.

                                             COMPLAINT

        NOW COMES the Plaintiff, RAMONA GONZALEZ, through counsel, SULAIMAN

LAW      GROUP,         LTD.,    complaining    of   the   Defendant,    CREDENCE        RESOURCE

MANAGEMENT LLC, as follows:

                                     NATURE OF THE ACTION

        1.         This is an action brought by a consumer seeking redress for violation(s) of the Fair

Debt Collection Practices Act, 15 U.S.C. 1692 et seq. (“FDCPA”).

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         RAMONA GONZALEZ (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in this judicial district.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                                     1
       Case: 1:18-cv-08201 Document #: 1 Filed: 12/14/18 Page 2 of 5 PageID #:2



       6.      CREDENCE RESOURCE MANAGEMENT LLC (“Defendant”) is a foreign

limited liability company with a principal place of business in Southgate, Michigan.

       7.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                  FACTUAL ALLEGATIONS

       8.      Superior Air-Ground Ambulance Service Inc. (“Superior”) provided ambulance

transportation as well as related medical services to Plaintiff.

       9.      Plaintiff became obligated to Superior in amount of $1,676.00.

       10.     This $1,676.00 owed Superior is a “debt” as defined by 15 U.S.C. § 1692a(5).

       11.     Plaintiff failed to make payment to Superior.

       12.     Superior enlisted the assistance of Defendant to collect this debt.

       13.     On March 5, 2018, Plaintiff filed a Chapter 13 Voluntary Petition.

       14.     On April 27, 2018, Plaintiff filed a Notice of Conversion to Chapter 7.

       15.     On August 20, 2018, Plaintiff filed Amended Schedules.

       16.     On Plaintiff’s Amended Schedule F, Plaintiff listed Defendant.

       17.     On August 23, 2018, Plaintiff was granted a discharge.

       18.     Notice of Plaintiff’s discharge was mailed to Defendant on August 25, 2018.

       19.     On October 8, 2018, Defendant mailed Plaintiff a dunning letter.

       20.     The dunning letter included Plaintiff’s $1,676.00 balance.

       21.     The dunning letter stated:

               Our Client, Superior Air-Ground Ambulance Service Inc., has authorized
               us to offer you the opportunity to resolve your account for less than the full
               balance. If you take advantage of this offer, you can resolve your account
               with Superior Air-Ground Ambulance Service Inc. for the amount of
               $1,340.80. This is a savings to you of $335.20. We are not obligated to
               renew this offer.


                                                  2
       Case: 1:18-cv-08201 Document #: 1 Filed: 12/14/18 Page 3 of 5 PageID #:3



       22.     The dunning letter included a payment coupon with payment instructions.

       23.     The dunning letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       24.     The dunning letter conveys information regarding the amount owed to Plaintiff.

       25.     The dunning letter attempted to collect monies owed by Plaintiff to Superior.

       26.     By transmitting the dunning letter to Plaintiff, Defendant attempted to collect debt

incurred for “personal, family, or household purpose” as defined by 15 U.S.C. § 1692a(5).

                                      CLAIMS FOR RELIEF

                                               Count I
                                 Violation of 15 U.S.C. § 1692 et seq.

       27.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                        Violation of 15 U.S.C. §§ 1692e(2)(A) and e(10)

       28.     Section 1692e provides “[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt. Without limiting

the general application of the foregoing, the following conduct is a violation of this section:

       (2)     The false representation of –

               (A)     the character, amount, or legal status of any debt.

       (10)    The use of any false representation or deceptive means to collect or attempt
               to collect any debt or to obtain information concerning a consumer.

       28.     Section 524(a)(2) of the Bankruptcy Code “operates as an injunction against the the

commencement or continuation of an action, the employment of process, or an act, to collect,

recover, or offset any such debt as a personal liability of the debtor, whether or not discharge of

such debt is waived.” 11 U.S.C. § 524(a)(2).



                                                  3
       Case: 1:18-cv-08201 Document #: 1 Filed: 12/14/18 Page 4 of 5 PageID #:4



        29.        A demand for immediate payment while a debtor is in bankruptcy (or after the

debt’s discharge) is “false” in the sense that it asserts that money is due, although, because of the

automatic stay or the discharge injunction, it is not. Randolph v. IMBS, Inc., 368 F.3d 726, 728

(7th Cir. 2004).

        30.        Defendant violated 15 U.S.C. §§ 1692 e(2), and e(10) by sending the dunning letter

as this Superior debt was protected by the discharge injunction.

        31.        Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A), and e(10)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of -

        (1)        any actual damage sustained by such person as a result of such failure;

        (2)

                   (A)    in the case of any action by an individual, such additional damages
                          as the court may allow, but not exceeding $1,000.00; or

        (3)        in the case of any successful action to enforce the foregoing liability, the
                   costs of the action, together with reasonable attorney's fees as determined
                   by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.         a finding that Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10);

        B.         an award of any actual damages sustained by Plaintiff as a result of Defendant’s

violation(s);

        C.         an award of such additional damages, as the Court may allow, but not exceeding

$1,000;




                                                    4
       Case: 1:18-cv-08201 Document #: 1 Filed: 12/14/18 Page 5 of 5 PageID #:5



        D.      an award of costs of this action, together with reasonable attorney’s fees as

determined by this Court; and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

December 14, 2018                                             Respectfully submitted,

                                                              /s/ Joseph Scott Davidson

                                                              Joseph Scott Davidson
                                                              Mohammed Omar Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com

                                                              Counsel for Ramona Gonzalez




                                                  5
